Citation Nr: 0315065	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  95-35 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from July 1967 to July 
1970.

This appeal was before the Board of Veterans' Appeals (Board) 
from an April 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In December 1997, the Board remanded this case for 
additional development.  The case has been returned to the 
Board for further consideration.  


REMAND

The Board notes that subsequent to additional development, 
the RO issued a supplemental statement of the case (SSOC) in 
April 2003.  The SSOC was returned to the RO as 
undeliverable.  Subsequently, the RO obtained the veteran's 
correct address.  The SSOC was not, however, re-sent to this 
address.  This should be accomplished prior to further 
consideration by the Board.  

Accordingly, this case is REMANDED for the following:

The RO should send the veteran a SSOC to 
the address noted on the April 17, 2003 
Report of Contact.  The RO should ensure 
that all evidence obtained since the 
Statement of the Case, to include 
information received from the U.S. Armed 
Services for Research of Unit Records in 
March 2003, is referenced in the SSOC.  
The Case should then be returned to the 
Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


